Exhibit 10.1 AMENDMENT TO PURCHASE AGREEMENT SOLAR POWER INC. AND ROBUST ELITE LIMITED This Amendment to Purchase Agreement (this “Amendment”) is dated as of June 3, 2014, and is entered into by and between Solar Power, Inc., a California corporation (the “Company”) and Robust Elite Limited (“Robust Elite”). The Company and Robust Elite are sometimes herein referred to each as a “Party,” and collectively as the “Parties.” WHEREAS, the Company and Robust Elite entered into a Purchase Agreement with an effective date of April 30, 2014, whereby Robust Elite agreed to purchase US $17,000,000 of shares of common stock, par value US$0.0001 per share, of the Company at US $0.16 per share of Common Stock for an aggregate of 106,250,000 shares subject to certain conditions as set forth in the Purchase Agreement; and WHEREAS, the Company and Robust Elite wish to amend the Purchase Agreement to provide for the purchase by Robust Elite of US $11,000,000 of a Convertible Bond convertible into shares of Common Stock of the Company at an exercise price of $0.16 per share subject to adjustment instead of US $11,000,000 of shares of Common Stock. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the Company and Robust Elite agree as follows: 1. Purchase and Sale . Robust Elite agrees to purchase from the Company the US $11,000,000 Convertible Bond, which is attached as Exhibit A and incorporated herein. 2.
